DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed March 29, 2021.
Claims 24-26 have been canceled.
Claims 1, 8, and 14 have been amended.
Claims 1-23 are currently pending and have been fully examined.

Notes Regarding Amendments
The amendments filed March 29, 2021, only mark the claim amendments that were made to the proposed claim amendments submitted on February 11, 2021 as part of the After Final filing. This does not change which claims were identified as currently amended, but it does affect which limitations are considered amendments. Because the amendments filed on February 11, 2021, were not entered into the record (see Advisory Action, dated March 25, 2021, box 7a), the amendments that were added as part of the February 11, 2021 proposed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 8-9, 11-15, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US PG Pub. 2015/0085971), in view of Rapaport (US PG Pub. 2010/0205541).

Note on Eligibility of the Prior Art
	Although the Braun reference is a patent application owned by the same assignee, it is eligible for use as prior art because it is a printed publication that was published more than one year before the effective filing date (the priority date to the German Application). Therefore, it is not subject to the exceptions of 35 USC 102(b)(1) or 102(b)(2).

Claim 1
	Regarding claim 1, Braun teaches
A method for selecting a protocol for a medical imaging examination
Abstract, “A method is disclosed for automatically selecting a scanning protocol for a tomographic recording of an X-ray image of a patient in that at least one patient-specific value is retrieved in the internal memory of a first computer.”
The medical imaging examination including a medical computerized tomography imaging examination
Par. [0040], “During the tomographic recording of an X-ray image the patient 5 lies on an examination table 6 which is connected to a table base 16 in such a way that it supports the examination table 6 with the patient 5. During a tomographic recording the examination table 6 moves the patient 5 in a spiral mode along an axis of rotation 17 through the opening 18 in the gantry 19 of the computer tomograph 7.”
Par. [0042], “A flat detector by way of example can be used as the X-ray detector 9. In addition, the X-ray radiation in the case of a computer tomograph 7 usually has a fan shape, whereas in the case of a C-arm X-ray apparatus it usually spreads conically.”
The method comprising: providing a plurality of protocols
Par. [0043], “To select the appropriate scanning protocol for a patient 5 the inventive imaging system also includes a first computer 15 on which a large number of scanning protocols is retrievably stored, or which can be retrieved from the computer 15 via a network.”
Providing a classification system for medical imaging examinations the medical imaging examinations including medical computerized tomography imaging examinations
See Fig. 1 and Par. [0040], [0042] cited above.
The classification system including a plurality of hierarchically ordered categories
Par. [0056], “A plurality of patient-specific values may also be retrieved. The retrieved patient-specific values can in particular be derived from an overview image. The automatic comparison Vg is then multidimensional since a plurality of patient-specific values is compared with different sets of reference values. One set of reference values includes by way of example weight values, while a second set of reference values includes the level of X-ray absorption through the abdomen of the patient 5 by way of example.”
This shows that there are a plurality of possible categories.
Par. [0056], “Alternatively the automatic comparison Vg of a plurality of patient-specific values with the reference data can occur in such a way that hierarchical comparisons take place one after another in different dimensions. In this alternative case the automatic comparison Vg includes passing through a decision tree.”
This shows that the categories can be hierarchically ordered.
The medical imaging examinations including medical computerized tomography imaging examinations
See Fig. 1 and Par. [0040], [0042] cited above.
Each respective category of the plurality of hierarchically ordered categories including at least one node
Par. [0056], “The automatic comparison Vg is then multidimensional since a plurality of patient-specific values is compared with different sets of reference values. One set of reference values includes by way of example weight values, while a second set of reference values includes the level of X-ray absorption through the abdomen of the patient 5 by way of example.”
If there are multiple different reference values for each category, like weight or X-ray absorption, this shows there is at least one node for each category of values.
The at least one node at least one of: being assigned to a node of: being assigned to a node of a next relatively higher category or including at least one node of a next relatively lower category assigned to the respective category
This is interpreted as meaning each node must either be a child node of a preceding parent node, be a parent node with succeeding child nodes, or be both.
Braun teaches the use of a decision tree (par. [0056]), which is a hierarchical structure where each node is a parent node with lower category nodes branching off of it or a child node branching off from a higher category node
The medical imaging examination being identifiable by a first set of nodes, the first set of nodes including at most one node from each respective category of the plurality of hierarchically ordered categories 
Par. [0056], “Alternatively the automatic comparison Vg of a plurality of patient-specific values with the reference data can occur in such a way that hierarchical comparisons take place one after another in different dimensions. In this alternative case the automatic comparison Vg includes passing through a decision tree.”
Using a set of nodes organized in hierarchical categories to make a decision or selection is merely a restatement of using a decision tree. 
The classification system including (a) a plurality of second nodes, to which one respective protocol of the plurality of protocols is assigned
Par. [0043], “The computer 15 also has an arithmetic logic unit 22, designed for automatic comparison Vg of a patient-specific value with retrievably stored reference values, wherein one scanning protocol can be associated with each reference value, and is also designed for automatic selection As of a scanning protocol by way of the computer 15 using the automatic comparison Vg.”
This shows that protocols are assigned to specific values.
Par. [0052], “The step of automatic comparison Vg can therefore include a plurality of comparison steps in accordance with various patient-specific values.”
This shows that the protocol to be selected can be associated with more than one patient-specific value.
Determining a determined node, from a quantity of the plurality of second nodes, the determined node belonging to the first set of nodes by which the medical imaging examination is identifiable, and to which one respective protocol is assigned 
Par. [0056], “A plurality of patient-specific values may also be retrieved. The retrieved patient-specific values can in particular be derived from an overview image. The automatic comparison Vg is then multidimensional since a plurality of patient-specific values is compared with different sets of reference values.”
Par. [0056], “Alternatively the automatic comparison Vg of a plurality of patient-specific values with the reference data can occur in such a way that hierarchical comparisons take place one after another in different dimensions. In this alternative case the automatic comparison Vg includes passing through a decision tree.”
Using a decision tree is making a series of hierarchical decisions and making the decision based upon the node selected from the decision point of the lowest hierarchy (i.e., the last set of options).
Selecting the protocol that is assigned to the determined node, for the medical imaging examination
Par. [0043], “The computer 15 also has an arithmetic logic unit 22, designed for automatic comparison Vg of a patient-specific value with retrievably stored reference values, wherein one scanning protocol can be associated with each reference value, and is also designed for automatic selection As of a scanning protocol by way of the computer 15 using the automatic comparison Vg.”
Executing the medical imaging examination based on the protocol that is assigned to the determined node
Par. [0009]-[0012] describe the selection of the scanning protocol as part of the workflow of performing the scans. It also describes advantages that come from performing the scan according to the selected protocol. This implies that 
Par. [0019], “An embodiment of the invention can also be implemented in the form of an imaging system, comprising an X-ray tomograph.”
Par. [0045], “The input unit 4 is used by way of example to actuate an automatically selected scanning protocol by way of a mouse click and thereby start the tomographic recording.”
However, Braun does not teach
(b) at least one protocol-free node in a lowest category of the first set of nodes, the at least one protocol-free node not having an assigned examination protocol from the plurality of protocols
Wherein every node in the first set of nodes that is assigned to the determined node and in a lower category of nodes than the determined node does not have a protocol assigned
Rapaport teaches
 (b) at least one protocol-free node in a lowest category of the first set of nodes, the at least one protocol-free node not having an assigned examination protocol from the plurality of protocols
Braun teaches the ability to use a decision tree structure to organize scanning protocols. The Rapaport reference teaches the ability to navigate a hierarchical tree-like structure to search for a chat room based on a matching of characteristics and whether or not the nodes in the hierarchical tree-like structure have an assigned, active chat room. This teaches solving a similar problem as the claimed invention by identifying how to structure and navigate a decision tree when there is the possibility of having empty nodes in the tree. 
Par. [0232], “Of course, not all nodes will necessarily have active chat rooms.”
This shows that the system has the ability to include nodes that are not assigned active chat rooms.
See also par. [0222], which describes the system being able to have empty nodes in the outermost nodes (i.e., the lowest category in the hierarchy).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Braun the ability to use a tree structure with at least one empty node in the lowest category of the first set of nodes, as taught by Rapaport, because it allows the system to use the hierarchical structure to match users to the most similar topic if the topic represented by the empty node is unavailable (see Rapaport, par. [0222]), and it reserves the space so that later users can be matched to the topic if an active room is assigned to the node at a different time (see Rapaport, par. [0232], [0282]).
Rapaport further teaches
Wherein every node in the first set of nodes that is assigned to the determined node and in a lower category of nodes than the determined node does not have a protocol assigned
Par. [0196], “The user community will be allowed to collaboratively name Domains and/or topics and assign them to branch and sub -branch (child node) locations in the tree-like Domain hierarchy.”
This shows a system that has the ability to organize a hierarchical structure based on the relationships between different nodes (i.e., domains being a subset of the main domain, topics being a subset of the domains, and subtopics being a subset of topics).
Par. [0232], “Additionally the user may navigate (with or without the aid of user-specified filtering constraints e.g., show me only rooms that have an 
This shows the ability to match chat rooms based on characteristics of the chat rooms in in the hierarchy.
Par. [0222], “If one topic node in the outer reaches of topic space (far way [sic] from solar system center D0 in FIG. 6) is under-populated by chat room occupants and there is another topic node closer to the center of topic space and also lightly populated, where the two topic nodes are roughly along a same radial line or within a same shadow cone of acute angle (e.g., cone 602, whose vertex is at the origin), the system may automatically move the nearly empty chat rooms of the outer node to the inner node and then merge co-compatible ones of the rooms that now attach to the inner node.”
In the event that a node in the space is sufficiently empty, the system will move the sufficiently empty node to another node closer to the root node that is not sufficiently empty. 
This results in a situation where a user that is searching for a chat room for a particular interest would not be assigned to the specific first node matching that interest because there was insufficient interest to warrant assigning a chat room to that node. Instead, the user would be directed to a second node that is the next highest in the hierarchy that has sufficient interest to warrant having a chat room assigned. Therefore, all nodes in all categories lower in the hierarchy than the second node would not have chat rooms assigned to them.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Braun and Rapaport the ability to have a see Rapaport, par. [0222], [0232]).


Claim 2
	Regarding claim 2, the combination of Braun and Rapaport teaches all the limitations of claim 1. Braun further teaches
The classification system includes, as the plurality of hierarchically ordered categories, at least one of (a) at least three categories, or (b) exactly three categories
This is interpreted as meaning three or more categories.
Par. [0051]-[0056] describe the different types of parameters that can be used in making the decisions, such as: biological sex, weight, body location, and other physical characteristics affecting absorption; heartbeat, respiratory rate, accumulated dose, and other characteristics affecting the safety of the patient; and image quality.

Claim 4
	Regarding claim 4, the combination of Braun and Rapaport teaches all the limitations of claim 1. Braun further teaches
Providing an examination request relating to the medical imaging examination and determining the first set of nodes by which the medical imaging examination is identifiable, based on the examination request
Par. [0058], “In further embodiments of the invention, with steps carried out "fully automatically" no interaction of the user with the computer 15 is necessary at all to carry out these steps that are essential to the invention. Regardless of whether the individual steps are carried out "automatically" or "fully automatically" the inventive method can be part of a workflow which also requires the interaction of a user. The interaction with the user can consist in them manually selecting a category of scanning protocol and/or a clinical question, by way of example from a menu presented by way of the computer 15. This corresponds to the selection of a category of reference values with the aid of which the automatic comparison Vg is to be made.”
Inputting the patient data necessary to start the protocol selection process would be an examination request.

Claim 8
	Claim 8 is a system claim that recites a data processing unit configured to perform functions that are the same or substantially similar to the method steps of claim 1. Braun teaches the following limitations not present in claim 1
A processor
Par. [0034], “In the following description, illustrative embodiments may be described with reference to acts and symbolic representations of operations (e.g., in the form of flowcharts) that may be implemented as program modules or functional processes include routines, programs, objects, components, data structures, etc., that perform particular tasks or implement particular abstract data types and may be implemented using existing hardware at existing network elements. Such existing hardware may include one or more Central Processing Units (CPUs), digital signal processors 
Par. [0044], “The computer 15 is also fitted with an arithmetic logic unit 22, wherein the computer 15 is designed to load a computer program into its internal memory. The computer program includes commands which can be read by the computer 15 and is itself part of a computer program product.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 9
	Claim 9 is a system claim that depends from claim 8 and recites limitations that are the same or substantially similar to the limitations of claim 4. Please refer to the rejections of claims 8 and 4.

Claim 11
	Claim 11 is a system claim that recites a medical imaging device including the data processing unit of claim 8. Braun teaches the following limitations not taught by claim 8
A medical imaging device including at least one processor
Par. [0043], “To select the appropriate scanning protocol for a patient 5 the inventive imaging system also includes a first computer 15 on which a large number of scanning protocols is retrievably stored, or which can be retrieved from the computer 15 via a network. According to the invention the computer 15 is designed for retrieving Ar at least one patient-specific value in its internal memory.”
Please refer to the rejection of claim 8 for additional limitations.

Claim 12

A medical imaging device including at least one processor
Par. [0043]
Please refer to the rejection of claim 9 for additional limitations.

Claim 13
	Regarding claim 13, the combination of Braun and Rapaport teaches all the limitations of claim 11. Braun further teaches
The medical imaging device being selected from an imaging modalities group consisting of an X-ray device, a computerized tomography device, a molecular imaging device, a single photon emission computerized tomography device, a positron emission tomography device, a magnetic resonance tomography device and a combination of at least one of an X-ray device, a C-arm X-ray device, a computerized tomography device, a molecular imaging device, a single photon emission computerized tomography device, a positron emission tomography device, and a magnetic resonance tomography device 
Par. [0040], “During the tomographic recording of an X-ray image the patient 5 lies on an examination table 6 which is connected to a table base 16 in such a way that it supports the examination table 6 with the patient 5. During a tomographic recording the examination table 6 moves the patient 5 in a spiral mode along an axis of rotation 17 through the opening 18 in the gantry 19 of the computer tomograph 7.”
Par. [0042], “A flat detector by way of example can be used as the X-ray detector 9. In addition, the X-ray radiation in the case of a computer 

Claim 14
	Claim 14 is a computer program product claim that recites a non-transitory storage device including a computer program including program segments to carry out the method steps of claim 1 when the computer program is run by the data processing system. Braun teaches the following limitations not present in claim 1
A non-transitory storage device including a computer program including program segments to carry out the method
Par. [0044], “The computer 15 is also fitted with an arithmetic logic unit 22, wherein the computer 15 is designed to load a computer program into its internal memory. The computer program includes commands which can be read by the computer 15 and is itself part of a computer program product. The computer program product can by way of example be stored on a computer-readable medium 21. The commands, which can be read by the computer 15, of the computer program are configured to carry out the inventive method if the commands are executed on the computer 15.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 15
	Claim 15 is a computer program product claim that recites a non-transitory computer-readable medium storing program segments to carry out the method steps of claim 1 when the computer program is run by the data processing system. Braun teaches the following limitations not present in claim 1
A non-transitory computer-readable medium storing program segments to carry out the method
Par. [0044], “The computer 15 is also fitted with an arithmetic logic unit 22, wherein the computer 15 is designed to load a computer program into its internal memory. The computer program includes commands which can be read by the computer 15 and is itself part of a computer program product. The computer program product can by way of example be stored on a computer-readable medium 21. The commands, which can be read by the computer 15, of the computer program are configured to carry out the inventive method if the commands are executed on the computer 15.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 21
	Regarding claim 21, the combination of Braun and Rapaport teaches all the limitations of claim 12. Braun further teaches the following limitations not present in claim 12
A medical imaging device
Par. [0043]
Please refer to the rejection of claim 12 for additional limitations.

Claim 22
Claim 22 is a computer program product claim that recites a non-transitory storage device including a computer program including program segments to carry out the method steps of claim 4 when the computer program is run by the data processing system. Braun teaches the following limitations not present in claim 4
A non-transitory storage device including a computer program including program segments to carry out the method
Par. [0044]
Please refer to the rejection of claim 4 for additional limitations.

Claim 23
	Claim 23 is a computer program product claim that recites a non-transitory computer-readable medium storing program segments to carry out the method steps of claim 4 when the computer program is run by the data processing system. Braun teaches the following limitations not present in claim 4
A non-transitory computer-readable medium storing program segments to carry out the method
Par. [0044], “The computer 15 is also fitted with an arithmetic logic unit 22, wherein the computer 15 is designed to load a computer program into its internal memory. The computer program includes commands which can be read by the computer 15 and is itself part of a computer program product. The computer program product can by way of example be stored on a computer-readable medium 21. The commands, which can be read by the computer 15, of the computer program are configured to carry out the inventive method if the commands are executed on the computer 15.”
Please refer to the rejection of claim 4 for additional limitations.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Braun and Rapaport, in further view of Cohen-Solal (US PG Pub. 2013/0311472).

Claim 3

The classification system including three or more categories chosen from the plurality of hierarchically ordered categories
Par. [0051]-[0056] describe the different types of parameters that can be used in making the decisions, such as: biological sex, weight, body location, and other physical characteristics affecting absorption; heartbeat, respiratory rate, accumulated dose, and other characteristics affecting the safety of the patient; and image quality.
The ability to classify scan protocols based on a category relating to an issue of the medical imaging examination
Par. [0058], “The interaction with the user can consist in them manually selecting a category of scanning protocol and/or a clinical question, by way of example from a menu presented by way of the computer 15.”
However, Braun does not explicitly teach
The classification system including a first category, relating to a region of a body of a patient to be examined, a second category relating to an anatomical focus of the medical imaging examination, and a third category relating to an issue of the medical imaging examination
Cohen-Solal teaches
The classification system including a first category, relating to a region of a body of a patient to be examined, a second category relating to an anatomical focus of the medical imaging examination, and a third category relating to an issue of the medical imaging examination
Par. [0061], “The candidate protocols 308 and/or the list of clinical indications 312 are conveyed to the protocol creation application 132 to facilitate creating new protocols. For example, the candidate protocols and/or the list of clinical indications can be displayed, for example, as a hierarchical representation using example body part and sub -anatomical regions to structure the list of protocols in a meaningful manner for analysis by expert-radiologists and/or other authorized personnel.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of the combination of Braun and Rapaport the use of hierarchical categories relating to a body part, a sub-anatomical region, and clinical indication, as taught by Cohen-Solal, because those three categories can be used together to narrow down possible scanning options in order to identify an appropriate scan protocol (see Cohen-Solal, par. [0008], [0061]).

Claim(s) 5-7, 10, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Braun and Rapaport, in further view of Glaser-Seidnitzer (US PG Pub. 2012/0190962).

Claim 5
	Regarding claim 5, the combination of Braun and Rapaport teaches all the limitations of claim 1. However, Braun does not teach
Providing a first set of training data records, each training data record of the first set of training data records including an examination request for medical imaging and determining the classification system based on the first set of training data records and a machine learning algorithm
Glaser Seidnitzer teaches
Providing a set of training data records, each training data record of the set of training data records including an examination request for medical imaging and determining the classification system based on the set of training data records and a machine learning algorithm
Par. [0016], “Based on the training data, relations between the protocol parameter set and the patient-specific parameter sets are learned with a data-driven learning procedure and stored as a pattern in a knowledge base. In an application phase, a protocol parameter set that is suitable for the examination of the patient can be determined with the use of the pattern in the knowledge base, depending on features of a patient that are provided by the imaging device. The learned relations describe relationships between parameters of the protocol parameter set and parameters of the patient-specific parameter set.”
Par. [0019], “The diagnosis-specific parameter set is accounted for in the learning of the relations with the data-driven leaning method, such that a protocol suitable for the examination of the patient can be determined in the application phase with the use of the patterns of the knowledge base, dependent as well on diagnosis features provided to the imaging device. In this way, continuative medical or diagnostic questions can also be taken into account in the determination of protocols suitable for a patient examination. The questions are specified in the form of diagnosis features, for example "suspicion of perforation of the mitral leaflet", "suspicion of cerebral hemorrhage" and the like.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of the combination of Braun and Rapaport the ability to take the information from the examination request to train a system to select a protocol see Glaser-Seidnitzer, par. [0016]-[0021]).

Claim 6
	Regarding claim 6, the combination of Braun, Rapaport, and Glaser-Seidnitzer teaches all the limitations of claim 5. However, Braun does not teach
Each respective training data record of the set of training data records including a respective protocol assigned to the examination request; and wherein the protocols of the plurality of protocols are assigned to the respective nodes based on the set of training data records and a machine learning algorithm
Glaser-Seidnitzer teaches
Each respective training data record of the set of training data records including a respective protocol assigned to the examination request
Par. [0016], “Based on the training data, relations between the protocol parameter set and the patient-specific parameter sets are learned with a data-driven learning procedure and stored as a pattern in a knowledge base. In an application phase, a protocol parameter set that is suitable for the examination of the patient can be determined with the use of the pattern in the knowledge base, depending on features of a patient that are provided by the imaging device. The learned relations describe relationships between parameters of the protocol parameter set and parameters of the patient-specific parameter set.”
Each patient parameter set is the examination request. Having each patient parameter set associated with a protocol parameter set is having each training data record including a respective protocol assigned to the examination request.
Wherein the protocols of the plurality of protocols are assigned to the respective nodes based on the set of training data records and a machine learning algorithm
As taught by Braun in the rejection of claim 1, each of the selected protocols determined after performing a series hierarchically ordered comparisons based on the patient data would be the respective node.
Par. [0016], “Based on the training data, relations between the protocol parameter set and the patient-specific parameter sets are learned with a data-driven learning procedure and stored as a pattern in a knowledge base. In an application phase, a protocol parameter set that is suitable for the examination of the patient can be determined with the use of the pattern in the knowledge base, depending on features of a patient that are provided by the imaging device. The learned relations describe relationships between parameters of the protocol parameter set and parameters of the patient-specific parameter set.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Braun, Rapaport, and Glaser-Seidnitzer the ability to have a protocol assigned to each training data record set and assigning the protocols to the respective nodes of the decision tree based on the set of training data records and a machine learning algorithm, as taught by Glaser-Seidnitzer, because it helps the system select an appropriate protocol for a patient based on the experiences of past patients (see Glaser-Seidnitzer, par. [0016]-[0021]).

Claim 7
	Regarding claim 7, the combination of Braun, Rapaport, and Glaser-Seidnitzer teaches all the limitations of claim 5. However, Braun does not explicitly teach
The set of training data records including at least one of examination requests and protocols of at least two different medical imaging devices to carry out the medical imaging examination
Glaser-Seidnitzer teaches
The set of training data records including at least one of examination requests and protocols of at least two different medical imaging devices to carry out the medical imaging examination
Par. [0016] and Par. [0019]
The language of the claims as written includes an interpretation where the set of training data records must include at least one of two options, where the two options are “examination requests” and “protocols of at least two different medical imaging devices to carry out the medical imaging examination”. Therefore, the broadest reasonable interpretation of the claims based on that interpretation would only require a showing that the training data records include examination requests. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Braun, Rapaport, and Glaser-Seidnitzer the inclusion of examination requests in the training data records, as taught by Glaser-Seidnitzer, because it helps “to simplify the configuration of an imaging device by enabling an automated and patient-specific protocol generation based on known protocols.” (Glaser-Seidnitzer, par. [0013], see also par. [0017]).

Claim 10
	Claim 10 is a system claim that depends from claim 8 and recites limitations that are the same or substantially similar to the limitations of claim 5. Please refer to the rejections of claims 8 and 5.

Claims 16-18
Claims 16-18 are method claims that immediately depend from claim 4 and recite additional limitations that are the same or substantially similar to the method steps of claims 5-7, respectively. Please refer to the rejections of claims 4 and 5-7.

Claim 19
	Claim 19 is a system claim that depends from claim 9 and recites limitations that are the same or substantially similar to the limitations of claim 5. Please refer to the rejections of claims 9 and 5.

Claim 20
	Claim 20 is a system claim that recites a medical imaging device including the data processing unit of claim 10. Braun teaches the following limitations not taught by claim 10
A medical imaging device including at least one processor
Par. [0043], “To select the appropriate scanning protocol for a patient 5 the inventive imaging system also includes a first computer 15 on which a large number of scanning protocols is retrievably stored, or which can be retrieved from the computer 15 via a network. According to the invention the computer 15 is designed for retrieving Ar at least one patient-specific value in its internal memory.”
Please refer to the rejection of claim 10 for additional limitations.

Response to Arguments
101 Rejections
Applicant’s arguments, see Remarks, filed March 29, 2021, with respect to 35 USC 101 have been fully considered and are persuasive.  The 101 rejections of claims 1-23 have been withdrawn. 
The claim limitation added through the amendments that recites the system executing a medical imaging examination based on the protocol that is assigned to the determined node is sufficient to overcome the 101 rejection because executing a medical imaging examination based on the protocol integrates the judicial exception into a practical application.

Prior Art Rejections
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GREGORY D. MOSELEY/Examiner, Art Unit 3686